Title: Abigail Adams to John Adams, 12 November 1775
From: Adams, Abigail
To: Adams, John


     
      Braintree Novbr. 12 1775
     
     I received yours of October 23. I want to hear from you every day, and I always feel sorrow when I come to the close of a Letter. Your Time must be greatly engrosed, but little of it to spaire to the calls of Friendship, and I have reason to think I have the largest share of it.
     Winter makes its approaches fast. I hope I shall not be obliged to spend it without my dearest Friend, I know not how to think of it.
     The intelegance you will receive before this reaches you, will I should think make a plain path, tho a dangerous one for you. I could not join to day in the petitions of our worthy parson, for a reconciliation betwen our, no longer parent State, but tyrant State, and these Colonies.—Let us seperate, they are unworthy to be our Breathren. Let us renounce them and instead of suplications as formorly for their prosperity and happiness, Let us beseach the almighty to blast their counsels and bring to Nought all their devices.
     I have nothing remarkable to write you. A little Skirmish hapned last week. The perticuliars I have endeavourd to collect, but whether I have the facts right I am not certain. A Number of Cattle were kept at Leachmores point where two Centinals were placed, in a high tide tis an Island. The Regulars had observed this and a Scheme was laid to send a Number of them over and take of the Stock. Accordingly a number of Boats and about 400 men were sent; they landed it seems, unperceived by the Centinals who were a sleep; one of whom they killed the other took prisoner. As soon as they were perceived, they pourd the cannon from Prospect Hill upon them which sunk one of their Boats, but as the tide was very high, it was difficult getting over, and some time before any alarm was given. A Coll. Tomson of the Riffel Men, Marchd instantly with his Men, and tho a very stormy day, regarded not the tide, nor wated for Boats, but Marchd over, neck high in water, and
      dischargd their peices, when the Regulars ran without waiting for to get of their Stock, and made the best of their way to the opposite Shore. The General sent his thanks in a public manner to the brave officer and his Men. Major Mifflin I hear was there, and flew about as tho he would have raisd the whole Army.
     May they never find us deficient in courage and Spirit.
     Our Army is exceedingly well supplied with every article but wood and provinder which is very scarce. As to provisions we should find no difficulty to vitual an other Army full as large. Tis now very Healthy both in the Army, and country, we have had very long teadious rains for six weeks past; sometimes not more than one fair day in a week.
     All our Friends are well. My Father seems to be much broke by his great affliction, seems to have his care and anxiety doubled. I can perceive it in numberless instances.—I hope you will be able to get his Sulky repaird, as he wants it now it comes cold Weather very much.
     Dr. Frankling invited me to spend the winter in Philidelphia. I shall wish to be there, unless you return. I have been like a nun in a cloister ever since you went away, have not been into any other house than my Fathers and Sisters, except once to Coll. Quincys. Indeed I have had no inclination for Company. My Evenings are lonesome and Melancholy. In the day time family affairs take of my attention but my Evenings are spent with my departed parent. I then ruminate upon all her care and tenderness, and I am sometimes lost, and absorb’d in a flood of tenderness e’er I am aware of it, or can call to my aid, my only props and support.
     
      I must bid you adieu tis late at Night. Most affectionately Yours.
     
    